Case 2:20-cr-00023-SWS Document 37 Filed 01/15/20 Page 1 of 2

 

“FlleeD
U.S. DISTR

Stephanie A. Hambrick, WSB #6-2785 DISTRICT 0
Assistant United States Attorney ani. 0 OE An
District of Wyoming eel JAR TO PH 2: 3h
P.O. Box 22211 MARGARET BOTKING CIE’
Casper, WY 82602 CHEYENNE
(307) 261-5434
stephanie.hambrick@usdoj.gov

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

Plaintiff,

Vv. Case No. 2 0-60 -23-S

 

TODD DENNIS HARRIS,

 

Defendant.

 

MOTION FOR DETENTION HEARING

 

The United States moves for pretrial detention of the Defendant, pursuant to 18 U.S.C. §
3142(e) and (f).

1. Eligibility of Case. This case is eligible for a detention order because the case
involves the following:

10+ year drug offense
Serious risk Defendant will flee

Zi Reason for Detention. The court should detain the Defendant because there are no
conditions of release which will reasonably assure:
Defendant's appearance as required
3. Rebuttable Presumption. The United States will invoke the rebuttable presumption

against the Defendant under § 3142(e). The presumption applies because:

ICT COUR

F WYOMING
Case 2:20-cr-00023-SWS Document 37 Filed 01/15/20 Page 2 of 2

Probable cause to believe Defendant committed 10+ year drug offense
4. Time for Detention Hearing. The United States requests the Court conduct the
detention hearing:

After a continuance of three days

DATED this 1ST Gay of January, 2020.

MARK A. KLAASSEN
United States Attorney

    

By:
STEPHANIE A. HAMBRICK
Assistant United States Attorney
